DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2  Applicant's amendment, filed on 02/07/2022, is acknowledged.

3.  Claims  20-32 are pending.

4.  Applicant’s election without traverse of Group I, claims 20-22 directed to a single-chain protein for expressing a type I-like collagen and the species of (GPP)n, n=10, and specific CL domain of SEQ ID NO: 2, filed on 06/01/2022, is acknowledged.   
 
5.  Claims 23-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions.

6. Claims 20-22 are under examination as they read on a single-chain protein for expressing a type I-like collagen and the species of (GPP)n, n=10, and specific CL domain of SEQ ID NO: 2.

7.  The foreign priority document are cannot in the file. 

8.  Applicant’s IDS, filed 04/28/2021 and 02/07/2022, is acknowledged.   Reference #4 on the  ID dated 04/28/2021 is crossed out because it cannot be found. Some references are only considered base on the English abstract only. 

9.  The specification is objected to under 37 CFR 1.821(d) for failing to provide a sequence identifier for each individual sequence.  The specification at [0009], [0023], [0058] discloses the following sequence LVPRGSP  that fail to comply with the sequence rule.  Applicant is reminded of the sequence rules which require a submission for all sequences of 10 or more nucleotides or 4 or more amino acids (see 37 CFR 1.821-1.825) and is also requested to carefully review the submitted specification for any and all sequences which require compliance with the rules. Correction is required.

10.  Claim 21 is objected to under 37CFR 1.821(d) for failing to recite the SEQ ID NOS. in the claims. 

 
11.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


12.  Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizumi et al (PROTEIN SCIENCE 2009 VOL 18:1241-1251) or Peng et al (Biomaterials. 2010 April ; 31(10): 2755–2761), each in view of Van den Bergh et al (Van Den Bergh, Biochem Biophys Res. Commun. 350(4):1032-1037, 2006), Boudko et al (JBC, 283(49):34345-34351, 2008) and/or Chopra et al (Proc. Natl. Acd. Sci, USA, 79:7180-7184, 1982).

Yoshizumi et al teach recombinant collagen-like protein (V-CL) from Streptococcus pyogenes containing an N-terminal globular domain V followed by the collagen triple-helix domain CL and the modified construct with two tandem collagen domains V-CL-CL. Both constructs and their isolated collagenous domains form stable triple-helices characterized by very sharp thermal transitions at 35–37_C and by high values of calorimetric enthalpy (abstract and page 1248, right col., 2nd ¶).  Yoshizumi et al teach that although this S. pyogenes collagen-like protein is a cell surface protein with no indication of participation in higher order structure, the triple-helix domain has the potential of forming fibrillar structures even in the absence of hydroxyproline. The formation of fibrils suggests bacterial collagen proteins may be useful for biomaterials and tissue engineering applications (abstract).  Yoshizumi teaches that results indicate that the globular V domain is essential for refolding of these isolated collagen domains (page 1244, right col., top ¶). Yoshizumi et al teach that pColdIII- V-CL was constructed using pColdIII-163 encoding the p163 polypeptide based on Scl 2.28 (claimed SEQ ID NO:1 and 2). The His6 tag sequence was introduced at the N-terminal end of the P163 polypeptide sequence described in Xu et al.  A LVPRGSP sequence was inserted between the N-terminal globular domain (V, SEQ ID NO: 1) and collagen-like domain (CL, SEQ ID NO: 2) sequences by PCR, to act as a potential cleavage site for thrombin or trypsin (page 1248, right col., 2nd ¶).


    PNG
    media_image1.png
    212
    226
    media_image1.png
    Greyscale


Yoshizumi et al teaches that that periodic, larger collagen fibrils more suitable for biomaterial and tissue engineering applications can be achieved through manipulation of the bacterial collagen sequence, by selectively distributing the charged residues, further increasing the length of the collagen domain, or adding other matrix components. The formation of fibrils by the bacterial collagen-like proteins as reported here is an encouraging sign that these proteins may be useful for biomaterials and tissue engineering applications (page 1248, 1st ¶, 1st col.,).

Peng et al examined a S. pyogenes bacterial collagen-like protein indicates that this alternate source of collagen is an immunologically safe and non-cytotoxic material for biomedical and tissue engineering applications (see section 4, 1st ¶).  Peng et al examined the cytotoxicity and immunogenicity of the collagen-like domain from Streptococcus pyogenes Scl2 protein. These data show that the purified, recombinant collagen-like protein is not cytotoxic to fibroblasts and does not illicit an immune response in SJL/J and Arc mice. The freeze dried protein can be stabilized by glutaraldehyde cross-linking giving a material that is stable at >37°C and which supports cell attachment while not causing loss of viability. These data suggest that bacterial collagen-like proteins, which can be modified to include specific functional domains, could be a useful material for medical applications and as a scaffold for tissue engineering.  Peng teach the expression of pColdIII-V-CL in E. coli, which was derived using pColdIII-163 polypeptide based on Scl 2.8 (claimed SEQ ID NO: 1 and 2). A His6 tage sequence as introduced at the N-terminal of the P163 polypeptide sequence and a thrombin/trypsin cleavage LVPRGSP sequence as inseted between the N-terminal globular domain (V) and the following (Gly-Xaa-Yaa)79 collagen-like domain (CL) sequences).   V-CL was in the supernatant fraction and was purified (page 3, sections 2.1 and 3.1).

SEQ ID NOs: 1 and 2 are inherent property of the P163 polypeptide based on Scl 2.28 disclosed in the references in the absence of evidence to the contrary.

The reference teachings differ from the claimed invention only in the recitation of (GPP)n  at the N- and C-terminal of CL-domain in claim 20.

However, Van de Bergh teaches that protein refolding experiments revealed that the rate of triple helix assembly of the collagen model peptide GPP10 is greatly increased by the addition of an upstreatm NC16A domain (abstract).   For use in the refolding experiments, a collagen model protein, consisting of 10 GPP triplets (GPP10), with an N-terminal NC16A moiety (see section 2.1) .   Van de Bergh teaches that the NC16A-containing peptide (GPP)10, refolded at a rate 27 times higher than that of its counterpart, sGPP10 (under section 4).

Boudko et al teach the cloning, expression and purification of NC2 (GPP)10 NC2 and NC2(GPP)10.  To facilitate expression and folding of short peptides containing the NC2 domain of human collagen XIX, they were cloned as part of fusion molecules with a His-tagged
minifibritin that has a thrombin cleavage site (HT-mf-thr). Minifibritin is an obligatory trimer with both its amino and carboxyl termini exposed to solvent (page 34346, under Cloning, Expression …) .  Boudko et al teach that stabilization of the (GPP)10 triple helix by forcing trimerization is possible from both amino- and carboxyl-terminal ends, although the effectiveness is highly varied (page 34349, left col., 2nd ¶).

Chopra et al. teach that to mimic the biosynthetic event, a collagen model polypeptide, (Pro-Pro-Gly)10, was incubated at 37 degrees C with purified prolyl hydroxylase and the necessary cosubstrates and cofactors at pH 7.8. A progressive change from the initially nonhelical to the triple-helical conformation, as monitored by CD spectra and gel filtration, occurred during the course of proline hydroxylation. In addition to leading to increased thermal stability of the triple-helical conformation in (Pro-Pro-Gly)10 and (Pro-Pro-Gly)5, the enzymatic incorporation of the hydroxyproline residues was found to enable these polypeptides to fold into this conformation faster than the unhydroxylated counterparts. These conformational implications of proline hydroxylation in collagen may also be of use in the study of the complement subcomponent Clq and of acetylcholine esterase which contain collagen-like regions in them (abstract).  Chopra et al teach that the data on the relative stabilities of the unhydroxylated and variously hydroxylated samples of (Pro-Pro-Gly)5 and (Pro-Pro-Gly)10 (Fig.4) support the well-known effect of hydroxyproline in increasing the thermal stability of collagen (page 7184, left col., 2nd ¶).   

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use/add the (Gly-Pro-Pro)10 of the Van de Bergh et al, Boudko et al and Chopra et al references in the engineered biomaterial as a scaffold domain on both the N-and C-terminus of CL to drive the stabilization and trimerization of the triple-helixes CL-domain taught by the Yoshizumi et al and  Peng et al references.

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 


13.  Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizumi et al (PROTEIN SCIENCE 2009 VOL 18:1241-1251) or Peng et al (Biomaterials. 2010 April ; 31(10): 2755–2761), each in view of Van den Bergh et al (Biochem Biophys Res. Commun. 350(4):1032-1037, 2006), Boudko et al (JBC, 283(49):34345-34351, 2008)and/or Chopra et al (Proc. Natl. Acd. Sci, USA, 79:7180-7184, 1982), and further in view of US 20180236141 and/or WO2015031950.

The Yoshizumi et al or Peng et al, Van den Bergh et al, Boudko et al and Chopra et al have been discussed, supra.

The reference teaching does not disclose the specific sequence V-domain and CL domain recited in claim 20.

US20180236141 teach the S. pyogenes triple helix anti-adhesion protein collagen SEQ ID 5 that disclosed claimed SEQ ID NO: 1 and 2 (below).

Qy          2 DEQEEKAKVRTELIQELAQGLGGIEKKNFPTLGDEDLDHTYMTKLLTYLQEREQAENSWR 61
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         15 DEQEEKAKVRTELIQELAQGLGGIEKKNFPTLGDEDLDHTYMTKLLTYLQEREQAENSWR 74

Qy         62 KRLLKGIQDHALD-QDGRNGERGEQGPTGPTGPAGPRGLQGLQGFPGERGEQGPTGPAGP120
              ||||||||||||| ||||||||||||||||||||||||||||||||||||||||||||||
Db         75 KRLLKGIQDHALDGQDGRNGERGEQGPTGPTGPAGPRGLQGLQGFPGERGEQGPTGPAGP134

Qy        121 RGLQGERGEQGPTGLAGKAGEAGAKGETGPAGPQG 155
              |||||||||||||||||||||||||||||||||||
Db        135 RGLQGERGEQGPTGLAGKAGEAGAKGETGPAGPQG 169

Referenced SEQ ID NO: 1 comprising claimed SEQ ID NO: 1 and 4

Qy          2 DEQEEKAKVRTELIQELAQGLGGIEKKNFPTLGDEDLDHTYMTKLLTYLQEREQAENSWR 61
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         15 DEQEEKAKVRTELIQELAQGLGGIEKKNFPTLGDEDLDHTYMTKLLTYLQEREQAENSWR 74

Qy         62 KRLLKGIQDHALD----------------------------------------------- 74
              |||||||||||||                                               
Db         75 KRLLKGIQDHALDGQDGRNGERGEQGPTGPTGPAGPRGLQGLQGLQGERGEQGPTGPAGP 134

Qy         75 ------------------------------------------------------------ 74
                                                                          
Db        135 RGLQGERGEQGPTGLAGKAGEAGAKGETGPAGPQGPRGEQGPQGLPGKDGEAGAQGPAGP 194

Qy         75 -----------------------------------------------------KDGQNGQ 81
                                                                   |||||||
Db        195 MGPAGERGEKGEPGTQGAKGDRGETGPVGPRGERGEAGPAGKDGERGPVGPAGKDGQNGQ 254

Qy         82 DGLPGKDGKDGQNGKDGLPGKDGKDGQNGKDGLPGKDGKDGQDGKDGLPGKDGKDGLPGK 141
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        255 DGLPGKDGKDGQNGKDGLPGKDGKDGQNGKDGLPGKDGKDGQDGKDGLPGKDGKDGLPGK 314

Qy        142 DGKDGQPGKP 151
              ||||||||||
Db        315 DGKDGQPGKP 324


WO2015031950 teaches collagen-like protein comprising bacterial triple-helical domains, useful for producing biomaterial, cosmeceutical or therapeutic product and artificial collagen-based material, and for treating medical.  The sequence is a bacterial collagen comprising the scl2.28 allele, his6 tag, a Gly-Cys-Pro triplet in between the globular domain (V) and triple-helical/collagen-like (CL) domain sequence, and a Gly-Tyr-Cys at the C-terminal end of the CL domain which is useful for producing a biomaterial, cosmetics or therapeutic products (see published seq id no: 3, 7, 12).

For SEQ ID NO: 1 and 2, fused



Qy          1 ADEQEEKAKVRTELIQELAQGLGGIEKKNFPTLGDEDLDHTYMTKLLTYLQEREQAENSW 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          2 ADEQEEKAKVRTELIQELAQGLGGIEKKNFPTLGDEDLDHTYMTKLLTYLQEREQAENSW 61

Qy         61 RKRLLKGIQDHALDQ--DGRNGERGEQGPTGPTGPAGPRGLQGLQGFPGERGEQGPTGPA118
              ||||||||||||||:   |  | |||||||||||||||||||||||  ||||||||||||
Db         62 RKRLLKGIQDHALDRGCPGLPGPRGEQGPTGPTGPAGPRGLQGLQGLQGERGEQGPTGPA121

Qy        119 GPRGLQGERGEQGPTGLAGKAGEAGAKGETGPAGPQG 155
              |||||||||||||||||||||||||||||||||||||
Db        122 GPRGLQGERGEQGPTGLAGKAGEAGAKGETGPAGPQG 158

For SEQ ID NOs: 1 and 4, fused  (see referenced SEQ ID NO: 12).

Qy          1 ADEQEEKAKVRTELIQELAQGLGGIEKKNFPTLGDEDLDHTYMTKLLTYLQEREQAENSW 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          2 ADEQEEKAKVRTELIQELAQGLGGIEKKNFPTLGDEDLDHTYMTKLLTYLQEREQAENSW 61

Qy         61 RKRLLKGIQDHALD---------------------------------------------- 74
              ||||||||||||||                                              
Db         62 RKRLLKGIQDHALDRGCPGLPGPRGEQGPTGPTGPAGPRGLQGLQGLQGERGEQGPTGPA 121

Qy         75 ------------------------------------------------------------ 74
                                                                          
Db        122 GPRGLQGERGEQGPTGLAGKAGEAGAKGETGPAGPQGPRGEQGPQGLPGKDGEAGAQGPA 181

Qy         75 -------------------------------------------------------KDGQN 79
                                                                     |||||
Db        182 GPMGPAGERGEKGEPGTQGAKGDRGETGPVGPRGERGEAGPAGKDGERGPVGPAGKDGQN 241

Qy         80 GQDGLPGKDGKDGQNGKDGLPGKDGKDGQNGKDGLPGKDGKDGQDGKDGLPGKDGKDGLP 139
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        242 GQDGLPGKDGKDGQNGKDGLPGKDGKDGQNGKDGLPGKDGKDGQDGKDGLPGKDGKDGLP 301

Qy        140 GKDGKDGQPGKPG 152
              |||||||||||||
Db        302 GKDGKDGQPGKPG 314

Those of skill in the art would have a reason to select any V-domain and/or CL domain taught by the US20180236141 and WO2015031950 in the V-CL constract taught by the Yoshizumi et al and  Peng et al references because they are the equivalent and/or obvious variation of each other. 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 


14.  No claim is allowed.

15.  The art made of record and not relied upon is considered pertinent to applicant's disclosure:

(i) Parmar et al. Harnessing the Versatility of Bacterial Collagen to Improve the Chondrogenic Potential of Porous Collagen Scaffolds. Adv Healthc Mater. 2016 July ; 5(13): 1656–1666. 

Parmar et al teach the use of the “CPPC” domains represent the amino acid sequences inserted at the N and C termini to enhance stability of streptococcal collagen-like 2 (Scl2) protein constructs (see Fig. 1).


    PNG
    media_image2.png
    256
    1005
    media_image2.png
    Greyscale


(ii) Hwang et al (JBC 287(6)4368-4375, 2012 and supplement material).

Hwang et al teach that nonfibrillar collagens contain natural interruptions in the (Gly-Xaa-Yaa)n sequence pattern which led to delayed folding, an effect magnified by a nearby Gly missense mutation.  teach that recombinant collagens: V-CL comprising N-terminal globular V domain is indicated by the oval, whereas the black diamond represents the 6XHis tag. The black rectangle at the N terminus of the CL domain represents the junction between V and CL modified to include a protease cleavage site (LVPRGSP), with the adjacent Gly-Xaa-Yaa triplets altered for convenience of DNA construction, one copy of the ripple-helix domain  (two copies of the triple-helix domain(see Fig. 1).   Hwang teach that folding of VCL a had the same folding rate as VCLCL (See page 4372).  In the recombinant bacterial collagen system, the presence of a single interruption decreased the triple-helix folding rate but did not affect the trimerization step. A break in the (Gly-Xaa-Yaa)n sequence may interrupt the propagation process and could require renucleation (see page 2012, left col.,1st ¶).
    PNG
    media_image3.png
    54
    254
    media_image3.png
    Greyscale

VCL:MNHKVHMHHHHHHDEQEEKAKVRTELIQELAQGLGGFEKKNFPTLGDEDLDHTYMTKLLTYLQEREQAENSWRKRLLKGIQDHALDLVPRGSPGLPGPRGEQGPTGPTGPAGPRGLQGLQGLQGERGEQGPTGPAGPRGLQGERGEQGPTGLAGKAGEAGAKGETGPAGPQGPRGEQGPQGLPGKDGEAGAQGPAGPMGPAGERGEKGEPGTQGAKGDRGETGPVGPRGERGEAGPAGKDGERGPVGPAGKDGQNGQDGLPGKDGKDGQNGKDGLPGKDGKDGQNGKDGLPGKDGKDGQDGKDGLPGKDGKDGLPGKDGKDGQPGKPGKY

Hwang et al teach that because animal nonfibrillar collagens contain multiple interruptions in the (Gly-Xaa-Yaa)n sequences, it has been difficult to use these collagens to dissect out the effects of interruptions on conformation, stability, and folding of the triple helix and to clarify whether longer interruptions have different consequences from shorter ones (page 2012, under discussion).

(iii) WO 2014146175

(iv) Peng et al. Towards scalable production of a collagen-like protein from Streptococcus pyogenes for biomedical applications.  Microbial Cell Factories, 2012, 11(146):1-8. 

Peng teach V-CL constructs comprising 6XHis tag, a V Domain, enzyme site domains, an dCL domain  of S. pyogene Scl2.28.  


    PNG
    media_image4.png
    214
    889
    media_image4.png
    Greyscale



(v) An et al. Recombinant Collagen Engineered to Bind to Discoidin Domain Receptor Functions as a Receptor Inhibitor.  JBC 291(9):4343-4355, 2016.

(vi)  Yu et al. Dissecting a Bacterial Collagen Domain from Streptococcus pyogenes. SEQUENCE AND LENGTH-DEPENDENT VARIATIONS IN TRIPLE HELIX STABILITY AND FOLDING. J Biol Chem. 2011 May 27; 286(21): 18960–18968.

    PNG
    media_image5.png
    422
    475
    media_image5.png
    Greyscale



16.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 8, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644